Case 17-27626      Doc 31     Filed 04/03/19 Entered 04/03/19 11:23:56           Desc Main
                                Document     Page 1 of 5


                IN THE UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


 IN RE: Christine Clark                       )
                                              )   Case No: 17 B 27626
                                              )   Judge:   Thorne
                                              )   Chapter 13
         Debtor                               )

                                 NOTICE OF MOTION

 Served upon the following parties electronically:
 Office of United States Trustee, Dirksen Federal Building, 219 S. Dearborn, St., Room
 873, Chicago, IL 60604
 Trustee: Marilyn O. Marshall, 224 S. Michigan Ste. 800, Chicago, IL 60604
 and served upon the following parties via U.S. Mail:
 Debtor: Christine Clark, 3427 E. 170th St, Lansing, IL 60438
 See Attached Service List

        PLEASE TAKE NOTICE that on April 24, 2019 at 10:00 a.m.,

 or as soon thereafter as I may be heard, I shall appear before the Honorable Judge

 Thorne, or any other Bankruptcy Judge presiding in her place in Courtroom 613 of the

 Dirksen Federal Building, 219 S. Dearborn St., Chicago, Illinois, on the attached Motion

 to Modify Plan, and shall request that the attached Order be entered, at which time you

 may appear if so desired.

                                  PROOF OF SERVICE

        I, The undersigned, an attorney, hereby certify that a copy of this notice was
 served electronically or mailed to the above persons, at her respective addresses, postage
 prepaid, by depositing in the U.S. Mail at 211 W. Wacker Dr., Chicago, IL 60606, before
 6:00 p.m. on or before April 3, 2019.


 ______/s/ Angelica Harb______
 Angelica Harb
 Law Office of Jason Blust, LLC
 211 W. Wacker Dr., Ste. 300
 Chicago, IL 60606
 312-273-5001
                  Case
Label Matrix for local    17-27626 Doc 31 Capital
                       noticing                FiledOne04/03/19       Entered
                                                         Auto Finance c/o        04/03/19
                                                                          AIS Portfolio S 11:23:56
                                                                                             Capital One Desc   Mainc/o AIS Portfolio S
                                                                                                         Auto Finance
0752-1                                            Document
                                             P.O. BOX 4360           Page    2  of 5         4515 N Santa Fe Ave. Dept. APS
Case 17-27626                                Houston, TX 77210-4360                          Oklahoma City, OK 73118-7901
Northern District of Illinois
Eastern Division
Wed Apr 3 11:06:00 CDT 2019
Capital One Auto Finance, a division of Capi U.S. Bankruptcy Court                           American Lawn Company
P.O. BOX 165028                              Eastern Division                                16821 Vincennes Ave.
IRVING, TX 75016-5028                        219 S Dearborn                                  South Holland, IL 60473-2868
                                             7th Floor
                                             Chicago, IL 60604-1702

American Residential                           Ascension Capital Group                         Barclays Bank Delaware
c/o Randy Weinstein                            Attn: Capital One Auto Finance,                 100 S West St
65 E Wacker, #920                              a division of Capital One, NA Dept              Wilmington, DE 19801-5015
Chicago, IL 60601-7285                         PO Box 165028
                                               Irving, TX 75016-5028

Capital One                                    Capital One Auto Finance                        Capital One Auto Finance c/o AIS Portfolio
Attn: Bankruptcy                               Attn: General Correspondence/Bankruptcy         Services, LP fka AIS Data Services dba
Po Box 30253                                   Po Box 30285                                    Ascension Capital Group
Salt Lake City, UT 84130-0253                  Salt Lake City, UT 84130-0285                   4515 Santa Fe Ave. Dept. APS
                                                                                               Oklahoma City, OK 73118-7901

Cardworks/CW Nexus                             Citimortgage Inc                                City of Chicago Department of Finance
Attn: Bankruptcy                               Attn: Bankruptcy                                c/o Arnold Scott Harris P.C.
Po Box 9201                                    Po Box 6423                                     111 W Jackson Blvd Ste.600
Old Bethpage, NY 11804-9001                    Sioux Falls, SD 57117                           Chicago IL. 60604-3517


City of Chicago Parking                        Comcast Cable                                   Dental Works
Dept of Revenue                                PO Box 3002                                     1514 Torrence Ave.
PO Box 88292                                   Southeastern, PA 19398-3002                     Calumet City, IL 60409-5409
Chicago, IL 60680-1292


Fed Loan Serv                                  First Premier Bank                              Govenors State University
Pob 60610                                      601 S Minnesota Ave                             1 University Parkway
Harrisburg, PA 17106-0610                      Sioux Falls, SD 57104-4868                      Park Forest, IL 60484-3165



Grand Canyon University                        Harris & Harris Ltd                             IRS
3300 W Camelback Rd                            600 W Jackson Blvd                              Special Procedures - Insolvency
Phoenix, AZ 85017-1097                         Suite 400                                       PO Box 7346
                                               Chicago, IL 60661-5675                          Philadelphia, PA 19101-7346


Illinois Tollway                               MERRICK BANK                                    Maroon Financial Credi
2700 Ogden Ave                                 Resurgent Capital Services                      5525 S Ellis Ave Ste C
Downers Grove, IL 60515-1703                   PO Box 10368                                    Chicago, IL 60637-1401
                                               Greenville, SC 29603-0368


Metlife Insurance                              NCB Financial                                   Personal Finance Co
PO Box 105072                                  129 Bush Dr #100                                Po Box 172
Atlanta, GA 30348-5072                         Elwood, IL 60421-9782                           Hazel Crest, IL 60429-0172
                  Case
(p)PORTFOLIO RECOVERY     17-27626
                      ASSOCIATES LLC       Doc 31 Premier
                                                    FiledBankcard,
                                                            04/03/19Llc Entered 04/03/19 11:23:56
                                                                                            (p)T MOBILE Desc Main
PO BOX 41067                                           Document           Page    3  of
                                                  Jefferson Capital Systems LLC Assignee5   C O AMERICAN INFOSOURCE LP
NORFOLK VA 23541-1067                                Po Box 7999                                          4515 N SANTA FE AVE
                                                     Saint Cloud Mn 56302-7999                            OKLAHOMA CITY OK 73118-7901


U.S. Department of Education                         US Dept of Education                                 University of Chicago Hospitals
c/o FedLoan Servicing                                Attn: Bankruptcy                                     1122 Paysphere Circle
P.O. Box 69184                                       Po Box 16448                                         Chicago, IL 60674-0011
Harrisburg, PA 17106-9184                            Saint Paul, MN 55116-0448


Village of Alsip                                     (p)WELLS FARGO BANK NA                               Christine N Clark
PO Box 4833                                          WELLS FARGO HOME MORTGAGE AMERICAS SERVICING         3427 E 170th St
Hinsdale, IL 60522-4833                              ATTN BANKRUPTCY DEPT MAC X7801-014                   Lansing, IL 60438-1143
                                                     3476 STATEVIEW BLVD
                                                     FORT MILL SC 29715-7203

Jason Blust                                          Marilyn O Marshall                                   Patrick S Layng
Law Office of Jason Blust, LLC                       224 South Michigan Ste 800                           Office of the U.S. Trustee, Region 11
211 W. Wacker Drive                                  Chicago, IL 60604-2503                               219 S Dearborn St
Ste. 300                                                                                                  Room 873
Chicago, IL 60606-1390                                                                                    Chicago, IL 60604-2027



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Portfolio Recovery Associates, LLC                   T-Mobile                                             Wells Fargo Hm Mortgag
Successor to CAPITAL ONE BANK (USA) N.A.             Bankrupctcy Department                               8480 Stagecoach Cir
(CAPITAL ONE BANK, N.A.)                             PO Box 53410                                         Frederick, MD 21701
POB 41067                                            Bellevue, WA 98015
Norfolk VA 23541




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Capital One Auto Finance, a division of Ca        End of Label Matrix
P.O. Box 165028                                      Mailable recipients      41
Irving, TX 75016-5028                                Bypassed recipients       1
                                                     Total                    42
Case 17-27626      Doc 31     Filed 04/03/19 Entered 04/03/19 11:23:56             Desc Main
                                Document     Page 4 of 5


                IN THE UNITED STATES BANKRUPTCY COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


 IN RE: Christine Clark                        )
                                               )   Case No: 17 B 27626
                                               )   Judge:   Thorne
                                               )   Chapter 13
          Debtor                               )


                              MOTION TO MODIFY PLAN

         Now comes Christine Clark (hereinafter referred to as “Debtor”), by and through
 her attorneys, and moves this Honorable Court for entry of an Order Modifying Plan,
 pursuant to section 1329 of the bankruptcy code, and in support thereof, respectfully
 represents as follows:


        1.      On September 15, 2017, the Debtor filed a petition for relief under

 Chapter 13 of the Bankruptcy Code.

        2.      This Honorable Court confirmed the Debtor’s Chapter 13 plan on

 November 8, 2017. The confirmed plan called for payments of $715.00 for 60 months,

 paying unsecured creditors 11% on their claims.

        3.      Debtor filed her 2018 tax return and received $4758.00. Please see Exhibit

 A. The Debtor is allotted $1200.00 of her tax refund per the confirmed tax language.

 Debtor used her tax refund for car repairs that required immediate attention to fix her

 tires, emissions, electrical and ball joints in the amount of $2924.00. Please see Exhibit

 B.

        4.      Debtor is respectfully asking to waive the tax refund requirement in the

 amount of $2924.00 and defer the remaining $634.00.
Case 17-27626     Doc 31    Filed 04/03/19 Entered 04/03/19 11:23:56          Desc Main
                              Document     Page 5 of 5


        WHEREFORE, Debtor prays that this Honorable Court enter an Order for the
 following relief:

           1. Waiving the tax refund requirement in the amount of $2924.00;
           2. Deferring $634.00 of the 2018 tax refund; and
           3. For such other relief as this Court deems proper under the circumstances.




 Respectfully submitted,

 _____/s/ Angelica Harb
 Angelica M. Harb
 Law Office of Jason Blust, LLC
 211 W. Wacker Dr., Ste. 300
 Chicago, IL 60606
 312-273-5001
